[Cite as State v. Hmedian, 2014-Ohio-5728.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO                                    JUDGES:
                                                 Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                       Hon. W. Scott Gwin, J.
                                                 Hon. Patricia A. Delaney, J.
-vs-
                                                 Case No. 2014CA000117
ADEL AHMED HMEDIAN

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Stark County Court of
                                              Common Pleas, Case No. 2013CR1058(A)


JUDGMENT:                                     Affirmed


DATE OF JUDGMENT ENTRY:                       December 22, 2014


APPEARANCES:


For Plaintiff-Appellee                        For Defendant-Appellant


JOHN D. FERRERO,                              EUGENE O'BYRNE
Prosecuting Attorney,                         101 Central Plaza South
Stark County, Ohio                            Suite 500
                                              Canton, Ohio 44702
By: KATHLEEN O. TATARSKY
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza, South - Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2014CA000117                                                         2

Hoffman, P.J.


         {¶1}   Defendant-appellant Adel Ahmed Hmedian appeals the denial of his

motion to suppress entered by the Stark County Court of Common Pleas. Plaintiff-

appellee is the state of Ohio.

                            STATEMENT OF THE FACTS AND CASE

         {¶2}   On July 5, 2013, officers from the Special Investigation Unit of the Canton

Police Department executed a search warrant at Appellant's place of business, the In

and Out Mart. The Canton Police Department had been investigating Appellant's store

since February of 2013, utilizing a Confidential Informant to purchase synthetic

marijuana from Appellant.

         {¶3}   On May 3, 2013, a confidential informant made a controlled buy at the

store.    A second controlled buy was made on May 21, 2013, using a different

confidential informant. Items obtained during both buys were sent to the Stark County

Crime Lab for analysis. The items tested positive for Schedule I analogues.

         {¶4}   Officers arranged a third buy from Appellant's store on July 2, 2013.

Appellant was not present in the store during the third buy, and the item recovered did

not test positive as a schedule I substance.

         {¶5}   The officers obtained a search warrant for the premises on July 3, 2013

prior to receiving the test results of the third controlled buy. On July 5, 2013, the officers

executed the search warrant, entering the In and Out Mart and immediately detaining

and handcuffing Appellant and his employee. The officers recovered items from the

store, some of which subsequently tested positive for being synthetic marijuana, bath

salts and K2 spice, Schedule I substances.
Stark County, Case No. 2014CA000117                                                     3


       {¶6}   On September 4, 2013, Appellant was indicted on two counts of

aggravated trafficking in drugs; two counts of aggravated possession of drugs; and one

count of illegal use of supplemental nutritional benefits.

       {¶7}   On November 26, 2013, Appellant filed a motion to suppress evidence

obtained as a result of the search. The trial court conducted a suppression hearing on

January 15, 2014. The trial court denied the motion to suppress.

       {¶8}   A superseding indictment was filed on February 4, 2014. Appellant was

indicted on one count of aggravated trafficking in drugs, in violation of R.C.

2925.03(A)(1)(C)(1)(c), a third degree felony; one count of aggravated possession of

drugs, in violation of R.C. 2925.11(A)(C)(1)(b), a third degree felony; and one count of

illegal use of supplemental nutritional benefits, in violation of R.C. 2913.46(B), a fifth

degree felony.

       {¶9}   On May 9, 2014, Appellant entered a plea of no contest to the charges.

The trial court subsequently found Appellant guilty of the charges, entering a conviction

in accordance therewith. The trial court sentenced Appellant to a total term of two years

in prison.

       {¶10} Appellant appeals, assigning as error,

       {¶11} "I. THE TRIAL COURT ERRED IN DENYING THE APPELLANT'S

MOTION TO SUPPRESS EVIDENCE BY INCORRECTLY DECIDING THE ULTIMATE

ISSUE PRESENTED IN APPELLANT'S MOTION TO SUPPRESS.

       {¶12} "II. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

EXCLUDED         EVIDENCE     REGARDING        POLICE        OFFICERS   EMPLOYED       AT
Stark County, Case No. 2014CA000117                                                    4


APPELLANT'S STORE DURING THE TIME PERIOD OF THE ALLEGED CRIMINAL

ACTIVITY."

                                               I

      {¶13} There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's finding of fact.

Second, an appellant may argue the trial court failed to apply the appropriate test or

correct law to the findings of fact. Finally, an appellant may argue the trial court has

incorrectly decided the ultimate or final issue raised in the motion to suppress. When

reviewing this third type of claim, an appellate court must independently determine,

without deference to the trial court's conclusion, whether the facts meet the appropriate

legal standard in the given case. State v. Curry (1994), 95 Ohio App.3d 93, 96, 641

N.E.2d 1172; State v. Claytor (1993), 85 Ohio App.3d 623, 627, 620 N.E.2d 906; State

v. Guysinger (1993), 86 Ohio App.3d 592, 621 N .E.2d 726. The United States Supreme

Court held in Ornelas v. U.S. (1996), 517 U.S. 690, 116 S.Ct. 1657, 1663, 134 L.Ed.2d

911, that “... as a general matter determinations of reasonable suspicion and probable

cause should be reviewed de novo on appeal.”

      {¶14} The Fourth Amendment to the United States Constitution and Section 14,

Article I, Ohio Constitution, prohibit the government from conducting unreasonable

searches and seizures of persons or their property. Terry v. Ohio (1968), 392 U.S. 1, 88

S.Ct. 1868, 20 L.Ed.2d 889; State v. Andrews (1991), 57 Ohio St.3d 86, 87, 565 N.E.2d

1271. When issuing a search warrant, a trial judge or magistrate must make a practical,

common-sense decision whether, given all the circumstances set forth in the affidavit,

including the veracity and basis of knowledge of persons supplying hearsay information,
Stark County, Case No. 2014CA000117                                                     5


there is a fair probability that contraband or evidence of a crime will be found in a

particular place. State v. George (1980), 45 Ohio St.3d 325, at paragraph one of the

syllabus, citing Illinois v. Gates (1983), 462 U.S. 213, 238–239. As a reviewing court, we

must accord great deference to the issuing judge's determination of probable cause.

See George, at paragraph two of the syllabus. Doubtful or marginal cases should be

resolved in favor of upholding the warrant. Id. The United States Supreme Court has

held that the totality of the circumstances must be examined in determining whether

probable cause existed for a search warrant. Illinois v. Gates, supra. “Probable cause”

means only the probability and not a prima facie showing of criminal activity. George,

supra, at 644. See, also, Beck v. Ohio (1964), 379 U.S. 89.

        {¶15} In State v. George 45 Ohio St.3d 325, (1989) the Ohio Supreme Court

held,

              From the foregoing language, it is clear that reviewing courts may

        not substitute their own judgment for that of the issuing magistrate by

        conducting a de novo determination as to whether the affidavit contains

        sufficient probable cause upon which the reviewing court would issue the

        search warrant. On the contrary, reviewing courts should accord great

        deference to the magistrate's determination of probable cause, and

        doubtful or marginal cases in this area should be resolved in favor of

        upholding the warrant. Gates, supra, at 237, fn. 10, 103 S.Ct. at 2331, fn.

        10. It is equally important to note that, in this context, “reviewing court”

        clearly includes a trial court conducting a suppression hearing as well as
Stark County, Case No. 2014CA000117                                                     6


      the appellate courts, insofar as we are all conducting the same “after-the-

      fact scrutiny” of the sufficiency of the affidavit.

State v. George, 45 Ohio St.3d 325, 330, 544 N.E.2d 640, 645 (1989).

      {¶16} Search warrants and their accompanying affidavits enjoy a presumption of

validity. State v. Wallace, 7th Dist. Nos. 11 MA 137-11, MA 155, 2012-Ohio-6270. The

duty of a reviewing court is to ensure probable cause existed at the time the search

warrant was executed. Gates, supra, at 214.

      {¶17} Accordingly, this Court must determine whether the affiant, Detective

Smith of the Canton Police Department, provided a substantial basis for the trial court to

determine if there was a fair probability Schedule I controlled substances (synthetic

marijuana) and other inventory used to commit the crime of trafficking in a controlled

substance were present in Appellant's place of business.

      {¶18} The May 3 and May 21 controlled buys yielded a positive test result for a

controlled substance. However, Appellant argues the evidence was stale at the time of

the search.

      {¶19} The Sixth Circuit of United States Court of Appeals in United States v.

Brooks (2010), 594 F.3d 488 addressed the issue raised herein. In that case, Mr.

Brooks had been indicted for possession with the intent to distribute cocaine base

(crack) after police executed a search warrant on his residence and found, among other

things, 136.21 grams of crack. Brooks moved to suppress the evidence on the grounds

the affidavit submitted in support of the application for the search warrant was

insufficient to give rise to probable cause to search the residence. Specifically, Brooks

argued the majority of the information in the search warrant affidavit was stale and what
Stark County, Case No. 2014CA000117                                                      7


information was not stale was insufficient to give rise to probable cause to search the

residence. The district court agreed and suppressed all of the evidence obtained from

the search. The government appealed that ruling. Although the Court of Appeals for the

Sixth Circuit agreed with the district court much of the information set forth in the

affidavit was stale, the Court found the non-stale information was, on its own, sufficient

to give rise to probable cause to believe that contraband or evidence of a crime would

be present in Brooks' residence. It therefore reversed the judgment of the district court

and remanded the case for further proceedings.

      {¶20} In reviewing the facts, the Sixth Circuit Court of Appeals noted whether

information is stale depends on the inherent nature of the crime. Whether information is

stale in the context of a search warrant turns on several factors, such as “the character

of the crime (chance encounter in the night or regenerating conspiracy?), the criminal

(nomadic or entrenched?), the thing to be seized (perishable and easily transferable or

of enduring utility to its holder?), [and] the place to be searched (mere criminal forum of

convenience or secure operational base?).” United States v. Hammond, 351 F.3d 765,

771–72 (6th Cir.2003) (quoting United States v. Greene, 250 F.3d 471, 480–81 (6th

Cir.2001)). In the context of drug crimes, information goes stale very quickly “because

drugs are usually sold and consumed in a prompt fashion.” United States v. Frechette,

583 F.3d 374, 378 (6th Cir.2009). Brooks, 594 F.3d at 493.

      {¶21} Here, we do not find the lapse of less than two months between the first

two buys and the issuance of the search warrant sufficient to outweigh the probability

evidence of a drug crime would still be found at the location. The officer averred he was

familiar with Appellant and the location, and Appellant sold controlled substance
Stark County, Case No. 2014CA000117                                                          8


analogs from his business.       Appellant was also involved in the distribution and

exchange of food stamps and WIC vouchers. Appellant was involved in a continuing

operation of selling controlled substances from his place of business. We find the trial

court did not err in finding sufficient probable cause to issue the search warrant herein.

       {¶22} Appellant's first assignment of error is overruled.

                                                II

       {¶23} Appellant argues the trial court erred in not allowing the testimony of

Canton Police Department officers who worked at his store.          Appellant asserts the

testimony would establish he did not sell the substances knowingly.

       {¶24} The State filed a motion in limine to preclude the evidence. The trial court

granted the motion finding "most importantly under Rule 403 that its probative value is

substantially outweighed by the chance of prejudicing the jury, the case and confusing

the jury."

       {¶25} A ruling on a motion in limine is an interlocutory ruling. To preserve the

issue for appellate review, the issue must be raised at trial. Because Appellant pled no

contest, he has waived this issue for appeal.

       {¶26} Appellant's second assignment of error is overruled.
Stark County, Case No. 2014CA000117                                               9


      {¶27} The judgment of the Stark County Court of Common Pleas is affirmed.

By: Hoffman, P.J.

Gwin, J. and

Delaney, J. concur